Citation Nr: 9915554	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-10 306	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
1971 decision that denied service connection for a skin 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1967 to October 1970.

In December 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, determined that 
clear and unmistakable error (CUE) was not committed in 
earlier decisions (in March 1971 and March 1994), 
which denied service connection for a skin disorder, 
including as a result of purported exposure while in the 
military to the toxic herbicide Agent Orange.  The veteran 
timely appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  Since he indicated in his December 1994 
Notice of Disagreement (NOD) that he is not claiming 
entitlement to service connection for a skin disorder on the 
basis of exposure to Agent Orange, but rather, on the 
alternative theory that he first developed the skin disorder 
during service, and that the RO committed CUE in denying his 
claim (on this basis) in March 1971, the issues on appeal are 
as stated on the cover page of this decision.

The veteran twice testified at hearings in support of his 
claim; the first hearing was held in March 1997 at the RO; 
the second hearing was held in February 1999 at the Board's 
offices in Washington, D.C., and was conducted by the 
undersigned Member of the Board.  During that hearing, the 
veteran submitted additional evidence (photographs) and 
waived his right to have the evidence initially considered by 
the RO.  Thus, this evidence will be considered in connection 
with the current appeal.  See 38 C.F.R. § 20.1304 (1998).





FINDINGS OF FACT

1.  The veteran received treatment on at least four different 
occasions during service, in 1968 and 1969, for a skin 
disorder; there was no evidence of a skin disorder when he 
was examined in October 1970 for separation from service, 
or when he was examined by VA shortly after service in 
January 1971 in connection with a claim for service 
connection for a skin disorder.

2.  In March 1971, the RO denied the veteran's claim for 
service connection for a skin disorder ("jungle rot"), in 
part, because there was no persuasive medical evidence 
indicating that the skin disorder noted in service was 
chronic.

3.  The March 1971 RO decision was reasonably supported by 
the evidence then of record, and was consistent with the 
extant governing legal authority and precedent; the decision 
was not fatally flawed or undebatably wrong.

4.  The veteran currently has a skin disorder (diagnosed as 
psoriasis), and the record now contains competent medical 
opinion indicating that it is at least as likely as not that 
the skin disorder noted in service was an early manifestation 
of the psoriasis.


CONCLUSIONS OF LAW

1.  The RO's March 1971 decision that denied service 
connection for a skin disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 310, 4005 (1971) 
[now codified at §§ 1110, 7105 (West 1991)]; 38 C.F.R. 
§§ 3.303, 3.104, 3.105(a), 3.156 (1971 & 1998).

2.  Resolving all reasonable doubt in the veteran's favor, a 
chronic skin disorder (psoriasis) was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a decision is not timely appealed, then it is final and 
binding on a veteran-unless it is determined the decision 
was clearly and unmistakably erroneous.  38 U.S.C.A. § 4005 
(1971) [now codified at § 7105 (West 1991)]; 
38 C.F.R. §§ 3.104, 3.105(a) (1971 & 1998).  The veteran is 
requesting a finding of clear and unmistakable error in the 
March 1971 RO decision that was not timely appealed, as a 
predicate for granting service connection for a skin 
disorder.

Service connection may be granted for disability resulting 
from an injury or a disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 310 (1971) [now codified at 
§§ 1110 (West 1991)]; 38 C.F.R. § 3.303(a) (1971 & 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has made it quite clear that, in order for there to 
be a valid claim of "clear and unmistakable error" in a 
prior decision that became final and binding on the veteran, 
he must do more than merely allege disagreement with how the 
evidence was weighed or evaluated in his case.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).  Rather, it must be 
shown that "[e]ither the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied."  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Clear and unmistakable error is a very specific and rare kind 
of error of fact or law that compels the conclusion, to which 
reasonable minds could not differ, that the result in the 
decision in question would have been manifestly different but 
for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When the RO denied the veteran's claim for service connection 
for a skin disorder in March 1971, it considered, among other 
evidence, his service medical records, including the report 
of his separation examination, and a VA examination that he 
underwent shortly after service.  The service medical records 
showed that he received relevant treatment on various 
occasions during service (in 1968 and 1969) for complaints of 
itching and burning skin caused by a rash and erythematous 
scaling lesions on his face, groin area, and legs.  Diagnoses 
included ringworm, tinea corporis, and fungal rash.  One 
examiner indicated that it was doubtful that the veteran's 
skin problems were a residual of rheumatic fever (for which 
he apparently received rather extensive treatment for prior 
to service).  There was not, however, any evidence of a skin 
disorder when the veteran was examined for separation from 
service in October 1970, or even later, when he was examined 
by VA shortly after service in January 1971.  As a result, 
the RO concluded that there was not sufficient medical 
evidence to show that the skin disorder noted in service was 
chronic and, primarily for this reason, denied the claim.

As grounds for a finding of CUE in that decision, the veteran 
argues that the RO did not acknowledge the relevant treatment 
that he received during service.  As evidence of this, he 
cites the letter he received from the RO in April 1971 
notifying him of the decision to deny his claim, wherein the 
RO indicated that there was no evidence of a skin disorder 
("jungle rot") involving his legs or crotch in his service 
medical records, or elsewhere.  The letter also requested 
that he submit any additional evidence that he knew of to 
show that he had a skin disorder during service, in addition 
to any evidence he had showing the continuation of the skin 
disorder after his discharge from service.  Although, as the 
veteran alleges, the RO did not acknowledge in its 
notification letter the existence of a skin disorder during 
service, this appears to have been an administrative 
oversight since the actual rating sheet on which the decision 
to deny his claim was based clearly shows that the treatment 
in service was acknowledged.  In fact, the rating sheet 
specifically refers to the treatment in service.  The rating 
sheet further shows that the denial was based, not on the 
absence of relevant treatment during service, but rather, 
because there was no persuasive medical evidence suggesting 
that the skin problems noted in service were "chronic," 
particularly since there was no clinical evidence of a skin 
disorder during the separation examination in October 1970, 
or when the veteran was later examined by VA shortly after 
service in January 1971.  Therefore, the RO's conclusion on 
this point cannot be said to have been unreasonable, fatally 
flawed, or undebatably wrong, based on the evidence then of 
record and the governing legal authority and precedent extant 
at that time.  Merely for the veteran to allege that the RO 
should have concluded that his treatment in service was 
enough to show evidence of chronic disability is nothing more 
than a disagreement with how the RO weighed the evidence, 
which, as alluded to above, is not sufficient for a finding 
of CUE.

As another basis for a finding of CUE, the veteran cites 
comments that were reported by the VA physician who examined 
him in January 1971, who indicated that, since the skin 
disorder (dermatitis) was aggravated by heat, he should be 
examined during the summer months (July or August) for a 
better (more "just") evaluation.  However, the fact remains 
that a skin disorder was not diagnosed at the conclusion of 
that particular examination, which speaks directly to the 
issue of "chronicity of disease in service" that was the 
very essence of the RO's decision to deny the claim.  Thus, 
although records do not show that a subsequent examination 
was scheduled during the summer months, this, at best, would 
only constitute a failure in the "duty to assist," which 
the Court has indicated is not tantamount to a finding of 
CUE.  See Russell, supra.

For the aforementioned reasons, the Board finds that the RO 
did not commit CUE in the March 1971 decision that denied 
service connection for a skin disorder.

Although evidence that was not of record when the RO denied 
the claim in March 1971 could not be considered by the Board 
in determining whether the RO committed CUE in that decision, 
it may be considered in determining whether the veteran is 
now entitled to service connection for a skin disorder.  For 
the reasons discussed below, the Board finds that he is so 
entitled.

A VA physician who examined the veteran in January 1990 noted 
that he had a "few pustular lesions" on his back, and 
another VA physician indicated in a June 1995 statement that 
the veteran had a "many year history" of problems with his 
skin.  This doctor went on to note that-contrary to what was 
suggested by a VA doctor in July 1982-the veteran's skin 
disorder (diagnosed as psoriasis) is not a result of him 
suffering from rheumatic fever as a child.  This is 
consistent with the comments of the doctor who examined the 
veteran during service, who also doubted the validity of such 
a relationship.  Further evidence in support of the claim 
comes in the way of a May 1997 VA examination, when psoriasis 
("psoriatic skin lesion") again was diagnosed.  The veteran 
also has submitted color photographs of the lesions to 
further document the extent of his condition.  However, of 
equal or greater significance, he was referred for a special 
evaluation by a dermatologist during the May 1997 VA 
examination, who was asked to give a medical opinion as to 
the etiology of the skin disorder.  The dermatologist 
confirmed the diagnosis of psoriasis and indicated that it is 
just as likely as not that the skin disorder noted in service 
was an early manifestation of this condition. 

Thus, the medical opinion of record on the question of 
etiology of the veteran's skin disorder is equivocal:  one 
doctor attributed the disorder to a source other than 
service, a second doctor essentially discredited the first 
doctor's determination (without specifically attributing the 
disorder to service), and yet a third doctor, in the most 
recent opinion of record, indicated that it is at least as 
likely as not that there is a nexus between the current skin 
condition and service.  When, as here, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  In view of the foregoing, and resolving all 
resolving doubt in the veteran's favor, the Board concludes 
that service connection for a skin disorder (psoriasis) 
is warranted.


ORDER

The claim of CUE in the March 1971 RO decision is denied.

Service connection for psoriasis is granted.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

